Citation Nr: 0319087	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  96-05 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a compensable disability rating for the 
residuals of bilateral heel contusions. 

2.  Entitlement to service connection for a back disability, 
to include degenerative changes of a low back and a 
compression fracture at L1. 

3.  Entitlement to service connection for a stress fracture, 
dorsum of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The claims file must be reviewed to 
ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for all claims.  This 
action should include written notice to 
the veteran and his representative of the 
provisions of the VCAA and the laws 
potentially applicable to the claims, 
including 38 C.F.R. § 3.655 (2002), as 
well as of the roles of VA and the 
veteran in identifying and gathering 
evidence relevant to the claims per 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran and his 
representative must be afforded the 
appropriate period of time for response 
to such notice and/or development as 
required by VA law.  

2.  The record indicates that the veteran 
was treated for low back disability by 
the Family Practice Center - Nellis, C.S. 
4500, North Las Vegas, Nevada, during the 
period from May 1994 to August 1994.  The 
veteran's patient or clinic number was 
27434-008.  Please make arrangements to 
obtain complete clinical records.  If 
these records cannot be obtained, please 
obtain written confirmation of that fact.

3.  After the development requested in 
Nos. 1 and 2 has been completed to the 
extent possible, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the etiology of 
any back disability.  The examiner should 
determine the correct diagnosis(es) and 
provide an opinion as to the medical 
probabilities that any currently 
diagnosed low back disability originated 
in, or is otherwise traceable to, 
military service.  In so doing, the 
examiner should take note of a July 1965 
service record entry showing that the 
veteran fell while on an obstacle course 
and landed on his back.  If it is 
determined that the veteran does not have 
a low back disability due to military 
service, the examiner should expressly 
say so and provide detailed reasons for 
such an opinion.  The rationale for all 
opinions should be explained in detail.  
The claims folder, along with all 
additional evidence obtained pursuant to 
the instructions above, should be made 
available to the examiner for review.

4.  After the development requested in 
Nos. 1 and 2 has been completed to the 
extent possible, please also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a podiatrist 
to determine the severity of service-
connected bilateral heel contusions.  The 
examiner should conduct range of motion 
studies on the veteran's feet.  The 
examiner should indicate whether there is 
any limitation in the range of motion 
attributable to the veteran's bilateral 
heel contusions.  If there is clinical 
evidence of pain on motion due to the 
contusions, the examiner should indicate 
the degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
veteran experiences functional 
impairments due to contusions of the 
heels, such as weakness, excess 
fatigability, incoordination, pain, or 
flare-ups, etc.  Specifically, it should 
be noted whether functional losses are 
tantamount to a "severe," "moderately 
severe," "moderate," or less than 
moderate foot injury.  38 C.F.R. § 4.71a 
(Diagnostic Code 5284) (2001). 

Additionally, the examiner should examine 
the veteran to determine the etiology of 
any stress fracture of the dorsum of the 
right foot.  The examiner should 
determine the correct diagnosis(es) and 
provide an opinion as to the medical 
probabilities that any currently 
diagnosed right foot stress fracture 
originated in, or is otherwise traceable 
to, military service.  Consideration 
should be given to the veteran's service 
medical records and x-ray evidence such 
as that obtained in November 1994.  
Additionally, the examiner should provide 
an opinion as to the medical 
probabilities that any right foot stress 
fracture has been caused or made worse by 
the service-connected heel contusion.  If 
it is determined that the veteran does 
not have a dorsal right foot stress 
fracture due to military service, or to 
service-connected heel contusion, the 
examiner should expressly say so and 
provide detailed reasons for such an 
opinion. The rationale for the examiner's 
opinions should be set forth in detail.  
The claims folder must be reviewed by the 
examiner in conjunction with the 
examination.



5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





